UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-159300 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, CanadaV6E 4V2 (Address of principal executive offices, including zip code) (604) 899-2772 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of February 8, 2010 the registrant’s outstanding common stock consisted of 2,291,000 shares. Table of Contents PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures About Market Risk 8 Item 4.Controls and Procedures 8 PART II – OTHER INFORMATION 9 Item 1.Legal Proceedings 9 Item 2.Unregistered Sales of Equity Securities 9 Item 3.Defaults Upon Senior Securities 9 Item 4.Submission of Matters to a Vote of Security Holders 9 Item 5.Other Information 9 Item 6.Exhibits 9 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The unaudited interim financial statements of Celldonate Inc. (“we”, “our”, “us”, the “Company”) follow. All currency references in this report are to U.S. dollars unless otherwise noted. CELLDONATE INC. (A Development Stage Company) December 31, 2009 (unaudited) Financial Statements (Expressed in U.S. dollars) 2 CELLDONATE INC. (A Development Stage Company) Balance Sheets (Unaudited - Expressed in US U.S. dollars) December 31, March 31, Assets Current Cash $ $ Equipment (note 3) 0 88 Total assets $ $ Liabilities andStockholders’ Deficiency Current Accounts payable $ $ Accrued liabilities (note 4) Due to related parties (note 6) Total current liabilities Stockholders’ Deficiency Common stock (note 5) Authorized: 100,000,000 common shares, $0.001 par value 400,000 common shares, without par value vvsscsasdavavvaluevalue Issued and outstanding: 2,291,000 common shares, $0.001 par value (2,291,000 as at March 31, 2009) Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ Nature of Operations and Going Concern (note 1) See accompanying notes to financial statements. F-1 CELLDONATE INC. (A Development Stage Company) Statements of Operations (Unaudited - Expressed in US U.S. dollars) For the three months ended
